PD-1682-15                                                PD-1682-15
                                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                    Transmitted 12/30/2015 10:24:39 AM
                                                                      Accepted 12/30/2015 12:25:22 PM
                                                                                        ABEL ACOSTA
                                                                                                CLERK
                            CAUSE NO. 03-14-00105-CR

                  IN THE COURT OF CRIMINAL APPEALS
                              AUSTIN, TEXAS
             _________________________________________________

                          DARRELL WAYNE PARKER,
                                  Appellant
December 30, 2015                    v.
                            THE STATE OF TEXAS,
                                  Appellee

             _________________________________________________

         MOTION FOR EXTENSION OF TIME WITHIN WHICH TO
      FILE APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

     TO THE HONORABLE JUSTICES OF THE THIRD COURT OF
     APPEALS:

            COMES NOW, DARRELL WAYNE PARKER, Appellant, by and

     through counsel of record and files this, his First Motion for an Extension of

     Time Within Which to File Appellant’s Petition for Discretionary Review

     (PDR). In support of said Motion, Appellant would respectfully show this

     Honorable Court as follows:

                                           I.

            On December 2, 2015 the Third Court of Appeals at Austin, Texas,

     upheld the trial court’s conviction for capital murder in Cause No. 70,975 in

     a cause styled The State of Texas v. Darrell Wayne Parker with appellate

     court number 03-14-00105-CR. Appellant was assessed a sentence of life

                                           1
imprisonment in the Institutional Division of the Texas Department of

Criminal Justice.

                                         II.

      This First Motion for Extension of Time Within Which to File

Appellant’s PDR is filed on or before the due date for the filing of

Appellant’s PDR pursuant to Rules 4 and 9.2 Texas Rules of Appellate

Procedure.

                                    III.

      Counsel does not seek this additional time to intentionally disregard

this Honorable Court’s docket and scheduling order, but the effective

preparation of the PDR in this matter has been impossible due to an

extraordinarily heavy case load which has made it impossible to complete

this petition. Besides Counsel’s normal workload, on December 14, 2015,

Counsel for appellant completed and filed a brief in a non-death penalty

capital case, to-wit: Boswell v. State, No. 02-15-00116-CR. Appellant relies

on the following facts as good cause for the requested extension: Besides

Counsel’s normal workload, on December 14, 2015, Counsel for appellant

completed and filed a brief in a non-death penalty capital case, to-wit:

Boswell v. State, No. 03-15-00540-CR. The reporter’s record in that case

consisted of 12 volumes covering, with various pre-trial hearings, a week-



                                     2
long trial. Immediately following that, Counsel was out of her office for

approximately 4 working days including over-night stays in connection with

other legal matters. Finally, Counsel had planned vacation time during the

Christmas holidays from the 23rd of December until the 4th of January, 2016.

The undersigned, therefore, would request an additional 30 days from

January 2, 2015, to review the record and to perform the necessary legal

research for preparation of the brief herein.

             WHEREFORE, Appellant prays that the Honorable Justices of

this Court would, in all things, GRANT this First Motion for Extension of

Time Within Which to File Appellant’s Petition for Discretionary Review

and would extend the deadline in this cause to February 2, 2016.

                                        COPELAND LAW FIRM
                                        P.O. Box 399
                                        Cedar Park, TX 78613
                                        Mobil/Text: 512.897.8126
                                        Fax: 512.215.8114
                                        Email: ecopeland63@yahoo.com


                                        By: /s/ Erika Copeland
                                               Erika Copeland
                                               State Bar No. 16075250
                                               Attorney for Appellant

              CERTIFICATE OF SERVICE, OF
       COMPLIANCE WITH RULE 9 AND OF CONFERENCE

       This is to certify that on December 30, 2015, a true and correct copy
of the above and foregoing document was served on:

                                       3
      Henry L. Garza, District Attorney
      Attn: Bob Odom, Appellate Section
      PO Box 324
      Belton, Texas 76513-034

      in accordance with the Texas Rules of Appellate Procedure, and that

the Motion For Extension Of Time Within Which To File Appellant’s

Petition For Discretionary Review is in compliance with Rule 9 of the Texas

Rules of Appellate Procedure and that portion which must be included under

Rule 9.4(i)(1) contains 545 words. A conference with opposing counsel was

held on December 30, 2015, and opposing party does not oppose said

motion.

                                          /s/ Erika Copeland
                                              Erika Copeland




                                    4